DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 9/7/22, with respect to the title have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 8, filed 9/7/22, with respect to claim 5 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 9, filed 9/7/22, with respect to claims 1, 2, 4-6 and 8 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 9, filed 9/7/22, with respect to claim 4 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see claims 10 and 11, filed 9/7/22, with respect to claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections has been withdrawn. 

Claim Objections
Claims 1-4 and 9-12 are objected to because of the following informalities:  
Claims 1, 9, 11 and 12 recite “while said base material is being printed by said head part”, the word “upon” (or equivalent) should be added between “printed” and “by” as the base material receives the printed ink.  Appropriate correction is required.
Claims 2-4 and 10 are objected to because they incorporate the language of claim 1.

Allowable Subject Matter
NOTE: If the claim objection above were properly overcome then claims 1-4 and 9-12 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 9, the prior art does not contain a valid combination of references that disclose a printing apparatus with a head part with multiple print units that eject ink onto transported media, a detector that senses one of a plurality of variations while the media is being printed upon, the plurality of variations including temperature variation of the head, transport speed variation, tension variation, and a variation in a position of the media, wherein a processor estimates print quality for each of the plurality of units of the print head on the basis of at least one variation detected, storing the print quality estimates and outputting them.  Similar prior art such as U.S. patent application publication 2014/0341437 by Araki et al. discloses detection of a position variation of print media and estimating a print quality but lacks disclosure of estimating a print quality for each of a plurality of print units of a print head while the media is being printed upon.
Claims 2-4 and 10-12 would be allowable because they depend upon claims 1 and 9.
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowed for a similar reason to the one stated for claim 1 above.
Claims 6-8 are allowed because they depend upon allowed claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672